Citation Nr: 0411448	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, including as secondary to service-connected 
residuals of right ankle dislocation.

2.  Entitlement to service connection for right hip 
disability, including as secondary to service-connected 
residuals of right ankle dislocation.

3.  Entitlement to an increased disability rating greater 
than 10 percent for service-connected residuals of right 
ankle dislocation.

4.  Entitlement to an increased disability rating greater 
than 0 percent for service-connected hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1943 
until April 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from August 2000 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The August 2000 rating decision 
continued the assignment of a non-compensable rating for 
service-connected hearing loss, left ear.  The October 2002 
rating decision continued the assignment of a 10 percent 
disability rating for service-connected residuals of right 
ankle dislocation and denied service connection for right 
knee and right hip disabilities.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his April 
1999 statement in support of claim (VA Form 21-4138), 
reasonably raised the issue of entitlement to a temporary 
disability rating based upon individual unemployability 
(TDIU).  38 C.F.R. § 4.16(b) (2003).  Furthermore, this issue 
was not previously addressed by the Regional Office (RO).  
Therefore, the Board refers the issue of entitlement to TDIU 
to the RO for further inquiry.

The appellate issues of entitlement to increased ratings for 
service-connected hearing loss, left ear and service-
connected residuals of right ankle dislocation are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant's 
current right knee disability is not attributable to his 
military service, nor is it proximately due to his service-
connected residuals of right ankle dislocation.

2.  The evidence of record demonstrates that the appellant's 
current right hip disability is not attributable to his 
military service, nor is it proximately due to his service-
connected residuals of right ankle dislocation.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
otherwise the result of service-connected residuals of right 
ankle dislocation.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  Right hip disability was not incurred in or aggravated by 
active military service, nor is it proximately due to or 
otherwise the result of service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The Board initially notes that the provisions of the VCAA are 
applicable to all of the issues currently before the Board on 
appeal.  However, the discussion of the applicability of the 
VCAA to the appellant's claims for increased ratings for his 
service-connected hearing loss, left ear and residuals of 
right ankle dislocation are not contained within this section 
of the Board's decision.  Rather, such discussion is detailed 
in the remand below.

With respect to VA's duty to notify, the October 2002 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, together have adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  For example, in November 2002, the 
RO sent a letter to the appellant explaining the VCAA and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA and current case law, the letter 
informed the appellant what evidence and information VA would 
be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed him of the legal elements of a service connection 
claim in general and a secondary service connection claim 
specifically.

At this point the Board shall address the timing of the VCAA 
notification.  The Board notes that the initial adjudication 
of the appellant's claim took place in October 2002, or prior 
to the November 2002 VCAA notification letter.  Furthermore, 
recent case law suggests that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Although the timing of the VCAA 
notification in this case does not comply with the explicit 
requirements of Pelegrini, the Court did not address whether, 
and if so, how, the Secretary can properly cure a defect in 
the timing of the VCAA notice.  Furthermore, the Court left 
open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 422.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).

The Board additionally notes that the VCAA notification 
letter sent to the appellant in November 2002 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In this case, greater than one-year has expired since 
the November 2002 VCAA notification letter.  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes lay statements, VA examination 
records, VA medical records, and private medical records.  
Therefore, VA has no outstanding duty to assist the appellant 
in obtaining any additional information or evidence.  At 
every stage of the process, the appellant was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the appellant.  The 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded several VA 
examinations.  The most recent VA examination with respect to 
the issues on appeal took place in July 2002.  Therefore, the 
Board finds that a VA reexamination is not necessary because 
there exists sufficient medical evidence to decide the 
appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Right Knee Disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The appellant does not contend nor does the evidence 
establish that the appellant is entitled to service 
connection on either a direct or a presumptive basis.  For 
example, the appellant's service medical records do not show 
any in-service right knee injury or disability.  Furthermore, 
the appellant is currently diagnosed with "Pellegrini 
Stieda" disease of the right knee, which is not enumerated 
as a disability subject to presumptive service connection.  
Therefore, the appellant is not entitled to direct or 
presumptive service connection, as his right knee disability 
was not incurred in-service nor is it listed as a disability 
subject to presumptive service connection.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

As previously discussed, the July 2002 VA examiner diagnosed 
the appellant with "Pellegrini Stieda" disease of the right 
knee.  Therefore, the Board finds that the appellant has a 
current disability.

At this point, the Board is obligated to consider whether the 
appellant's right knee disability was either caused by or 
aggravated by his service-connected residuals of right ankle 
dislocation.  The Board has thoroughly reviewed all the 
evidence of record, including the appellant's own 
contentions, VA medical records, VA examination records, 
private medical records, and service medical records.  
However, the appellant's own contentions and the July 2002 VA 
examination records are the only evidence that addresses the 
relationship between the appellant's current right knee 
disability and his service-connected residuals of right ankle 
dislocation.

The appellant contends in his April 2003 substantive appeal 
(VA Form 9) that his service-connected residuals of right 
ankle dislocation caused his right knee disability.  The 
Board notes, however, that the appellant is a layperson 
without medical training and he is simply not qualified to 
render medical opinions as to maters such as diagnosis and 
etiology of disorders and disabilities.  Therefore, his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As previously mentioned, the July 2002 VA examination records 
also address any relationship between the appellant's current 
right knee disability and his service-connected residuals of 
right ankle dislocation.  For example, the July 2002 VA 
examiner specifically concluded that the appellant's hip and 
leg pain is "unrelated to the ankle injury which happened in 
the service".  The examiner also concluded that the 
appellant's hip and leg pain was from "spinal stenosis with 
radiculopathy in the right lower extremity".  The Board 
notes that the VA examiner's opinion was based upon a 
thorough physical examination and a contemporaneous review of 
the appellant's claims file.  Therefore, the objective 
medical evidence shows that the appellant's right knee 
disability was not caused by or aggravated by his service-
connected residuals of right ankle dislocation, and there is 
no reasonable doubt that could be resolved in his favor.


III.  Service Connection for Right Hip Disability

As previously discussed, the appellant does not contend nor 
does the evidence establish that the appellant is entitled to 
service connection on either a direct or a presumptive basis.  
The appellant's service medical records do not show any in-
service right hip injury or disability.  Furthermore, the 
appellant is currently diagnosed with "minimal thinning of 
the weight bearing portion of the right hip, otherwise 
unremarkable", which is not enumerated as a disability 
subject to presumptive service connection.  38 C.F.R. § 3.309 
(2003).  Therefore, the appellant is not entitled to direct 
or presumptive service connection, as his right hip 
disability was not incurred in-service, nor is it subject to 
presumptive service connection.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant is currently diagnosed with "minimal thinning 
of the weight bearing portion of the right hip, otherwise 
unremarkable".  As such, the Board finds that the appellant 
has a current disability.

The Board is now obligated to determine whether the 
appellant's right hip disability was either caused by or 
aggravated by his service-connected residuals of right ankle 
dislocation.  The appellant's own contentions, VA examination 
records from July 2002, and a private medical statement dated 
in March 2000 all address the relationship between the 
appellant's current right hip disability and his service-
connected residuals of right ankle dislocation.

The Board initially notes that the appellant is a layperson 
and his own statements as to the etiology or causal 
relationship between his current right hip disability and his 
service-connected residuals of right ankle dislocation are 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003).  On the other hand, the July 2002 VA 
examiner is qualified to render an opinion as to the etiology 
of the appellant's current right hip disability.  As 
discussed above, the VA examiner specifically concluded that 
the appellant's hip and leg pain is "unrelated to the ankle 
injury which happened in the service".  Rather, the VA 
examiner found that the appellant's hip and leg pain was from 
"spinal stenosis with radiculopathy in the right lower 
extremity".  The Board additionally notes that the VA 
examiner's opinion was based upon a thorough physical 
examination of the appellant and a contemporaneous review of 
the appellant's claims file.

In addition, a private medical statement from Dr. J.W. dated 
in March 2000 also addresses the relationship between the 
appellant's current right hip disability and his service-
connected residuals of right ankle dislocation.  For example, 
Dr. J.W. found that the appellant's "chronic foot pain 
directly caused related pain in the right hip...".  The Board 
notes that there is no indication within Dr. J.W.'s private 
medical statement that she reviewed the appellant's claims 
file in conjunction with rendering her opinion.  The Board 
additionally notes that, although Dr. J.W. conducted a 
physical examination of the appellant, it was not very 
thorough.  For example, the aforementioned private physician 
statement only addresses gait, pain on palpation, and range 
of motion of the ankle and lumbar spine without findings in 
degrees.

At this point, the probative value of these conflicting 
medical opinions as evidence upon which to accept or reject 
the service connection claim must be determined.  The Court 
has stated that in evaluating the probative value of medical 
evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, the VA examiner's opinion is more 
thorough because it was based upon a review of the 
appellant's claims file and a detailed physical examination 
of the appellant.  In contrast, the private physician 
statement is not based upon a thorough physical examination 
of the appellant or a review of the appellant's claims file.  
Therefore, more probative value is assigned to the VA 
examiner's opinion and the preponderance of the evidence is 
against the appellant's current right hip disability being 
proximately caused by or aggravated by his service-connected 
residuals of right ankle dislocation.  The benefits sought on 
appeal are accordingly denied and there is no reasonable 
doubt that could be resolved in the appellant's favor.


ORDER

Entitlement to service connection for right knee disability, 
including as secondary to service-connected residuals of 
right ankle dislocation is denied.

Entitlement to service connection for right hip disability, 
including as secondary to service-connected residuals of 
right ankle dislocation is denied.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant in substantiating his claims for 
an increased rating for service-connected hearing loss, left 
ear and residuals of right ankle dislocation.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The duty 
to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The most recent VA examination with respect to the 
aforementioned increased rating claims was conducted in July 
2002.  The Board notes, however, that the appellant's 
September 2003 private medical records indicate a possible 
change in his hearing loss, left ear.  In addition, the Board 
notes the need to verify the current severity of the 
appellant's service-connected residuals of right ankle 
dislocation.  Therefore, the appellant should be afforded a 
VA reexamination for purposes of ascertaining the current 
severity of his service-connected hearing loss, left ear and 
residuals of right ankle dislocation.



Accordingly this case is remanded for the following:

1.  The appellant should be scheduled for a 
VA audiological and orthopedic reexamination.  
The examiner(s) should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner(s) should 
specifically address the following:

a) What is the current severity of the 
appellant's hearing loss, left ear 
disability?

b) What is the range of motion, 
functional impairment due to pain, 
weakness, incoordination, fatigability, 
etc., resulting from the appellant's 
residuals of right ankle dislocation?

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner(s) cannot answer the above 
without resorting to speculation, then he or 
she should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claims for increased 
ratings for hearing loss, left ear and 
residuals of right ankle dislocation should 
then be reconsidered.  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



